IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

RONALD D. THOMPSON,

             Appellant,

 v.                                              Case No. 5D16-1558

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 19, 2016

 3.850 Appeal from the Circuit
 Court for St. Johns County,
 J. Michael Traynor, Judge.

 Ronald D. Thompson, Lake Butler, pro se.

 Pamela Jo Bondi, Attorney General,
 Tallahassee, and Kristen L. Davenport,
 Assistant Attorney General, Daytona
 Beach, for Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, ORFINGER, and EVANDER, J.J., concur.